Per Curiam.
' The court below was not warranted in striking out the whole answer for failure to appear on examination before trial where the examination related solely to ownership and control. The proper remedy was to strike out the denials relating to the matter involved in the examination.
Orders of June 26 and September 26,1935, modified by striking out only the denials of ownership and control. Judgment vacated and trial of remaining issues ordered, with thirty dollars costs to appellant to abide the event.
Appeal from order of December 17, 1936 dismissed.
Case set down for trial for May 26, 1937.
All concur. Present — Levy, Hammer and Callahan, JJ.